The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
The Rejections below are copied from Exqaminer’s Andrea Holt’s office action in Application 15/047711. Both Examiners Andrea Holt and Alton Pryor prosecuted Application 15/047711. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, 7, 8, 10, 11, 12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casana Giner, et al. (EP 2,225,940).
Casana Giner et al. disclose in example 10 a composition comprising imidacloprid (growth regulator)-20.6%; methylated coconut oil (organic hydrophobic carrier-vegetable oil)-43%; Atlox LP1-(ABA copolymer of fatty acid-emulsifier)-2%; Tween 80 (sorbitan derivative-surfactant)-10%; Bentone SD1 (modified smectite)-1%; and BHT (antioxidant which reduces settling)-0.1% (page 12, Table 2b, Ex. 10). Casana Giner et al. disclose that 90% of the particles of the growth regulator in Ex. 10 have a particle size of 1 µm (page 17, Table 5, Ex. 10).  Example 10 contains no water. Casana Giner et al. disclose the compositions show excellent biological efficacy due to the reduced and homogeneous particle size below 2 µm when diluted –emulsified in water (Abstract). Casana Giner et al. disclose other additional biologically active ingredients are added to the composition including herbicides, fungicides, plant growth regulators and fertilizers (page 10, paragraph 34).
In reference to the limitations of claims 18 and 19, wherein the organic hydrophobic carrier is a vegetable oil, hydrocarbon oil or paraffin oil, or a derivative thereof having a solubility in water of lower than about 1 g/Liter and the vegetable oil having a melting point of about 10º C or lower, respectively, these limitations are properties of the claimed carriers. Casana Giner et al. disclose the carriers are paraffinic, vegetable, or synthetically modified vegetable oils. Example 10 specifically discloses the composition comprises methylated coconut oil, which is a vegetable oil. Compounds are inseparable from their properties. As such, the oil phase of the prior art would inherently have a solubility in water of lower than about 1 g/Liter and a melting point of about 10º C or lower.

Casana Giner et al. meet all the limitations of the claims and thereby anticipate the claims.
Claims 1, 2, 4, 7, 8, 10, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moody et al. (WO 2012/167322). 
Moody et al. disclose an agricultural oil-based suspension formulation comprising an active ingredient suspended in finely divided form in an oil; and at least one surfactant selected from a polyalkylene glycol-fatty acid condensate or a polyalkylene glycol ether fatty acid condensate (Abstract). Moody et al. disclose the active ingredient of the OD formulation preferably comprises at least one plant growth regulator, fungicide, insecticide (page 4, lines 13-20). Moody et al. disclose the oil phase comprises paraffin oil, seed oil esters, methyl/ethyl soyate (page 5, lines 10-16). Moody et al. disclose the suspension formulation may comprise further additives such as emulsifying agents to be added once the active ingredient has been suspended in the oil (page 5, lines 17-23). Moody et al. disclose the choice of emulsifiers for the OD formulation tends to be dictated by the oils used (page 6, lines 1-13). Moody et al. disclose the OD formulation may further comprise physical stability agents which may function as anti-settling or anti-syneresis agents (page 6, lines 14-18). Moody et al. disclose the formulation comprises a) preparing a surfactant solution premix by combining at least on surfactant and an oil to give a liquid; b) dispersing the active ingredient in the surfactant solution; c) milling the active ingredient dispersion to achieve a particle size average in the range of 1-12 microns; d) adding surfactant emulsifying agents; and e) optionally adjusting the final concentration of the active ingredient content by adding additional oil and other required ingredients (page 6, lines 23-32-page 7, lines 1-4).  Moody et al. disclose in Example 4 a composition comprising mancozeb (active ingredient-growth regulator); TERSPERE® 2510 (dispersant); S=DS 10485 (diblock condensate); TERMUL® 3665 (emulsifier); and HYDROSEAL® G250H (paraffin oil). Moody et al. disclose after the oil mixture was cooled to ambient temperature, the Mancozeb powder is added to form a slurry. The Mancozeb pre-mix is transferred to a bead mill and milling is continued until an average particle size of less than 5 microns is obtained. Moody et al. disclose the formulation showed excellent emulsification on dilution with water (page 11, lines 1-22). 
The  organic hydrophobic carrier is a vegetable oil, hydrocarbon oil or paraffin oil, or a derivative thereof having a solubility in water of lower than about 1 g/Liter and the vegetable oil having a melting point of about 10º C or lower, respectively, these limitations are properties of the claimed carriers. Moody et al. disclose the carriers are paraffin oils, seed oil esters, methylethyl soyate. Example 4 specifically discloses the composition comprises HYDROSEAL® G250H, which is a paraffin oil. Compounds are inseparable from their properties. As such, the oil phase of the prior art would inherently have a solubility in water of lower than about 1 g/Liter and a melting point of about 10º C or lower.
Moody et al. meet all the limitations of the claims and thereby anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4,6 are rejected under 35 U.S.C. 103 as being unpatentable over Moody et al. (WO 2012/167322) in view of Rademacher et al. (WO 2011/012495). The 

Determination of the scope of the content of the prior art
(MPEP 2141.01)

The teachings of Moody et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Moody et al. do not specifically disclose the growth regulator is a salt of prohexadione, the growth regulator is unstable in water and a spraying liquid for plants. It is for this reason Rademacher et al. is added as a secondary reference. 
Rademacher et al. teach an aqueous dispersion contains 0.5 to 50 wt.%, in particular 5 to 15 wt.% Prohexadione-calcium (page 2, paragraph 6, translation). Rademacher et al. teach the dispersion may further contain one or more pesticides. Preferably, the dispersion comprises a further growth regulator (page 2, paragraph 8, translation). Rademacher et al. teach the dispersion may contain high amounts of surfactants (page 3, paragraph 5, translation). Rademacher et al. teach the dispersion contains an inorganic sulfate which is preferably ammonium sulfate. Rademacher et al. teach the dispersion further comprises fungicides, herbicides and other growth regulators (page 4, paragraph5 and 6, translation). Rademacher et al. teach the granule prepared are used to prepare spray liquor. The spray liquid may be an aqueous solution or an aqueous suspension, depending on the solubility and concentration of the various components. Rademacher et al. teach the aqueous spray suspension can preferably contain 0.25 to 2.5 kg of granules in 100 to 4000 liters of water (page 10, paragraph 2, translation). Rademacher et al. teach the granules are diluted before use to produce the spray solution or suspension.). Rademacher et al. teach that with the use of very hard and/or alkaline water, it may be advantageous to spray the prepared solution or suspension with further amounts of ammonium sulfate (page 10, paragraph 4, translation). Rademacher et al. teach the spray is applied by spraying or misting (page 10, paragraph 5, translation). Rademacher et al. teach the use of the granules for regulating the growth of plants (page 10, paragraph 6, translation). 
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Moody et al. and Rademacher et al. and use a salt of prohexidione as the growth regulator. Moody et al. teach an agricultural oil-based suspension formulation comprising an active ingredient suspended in finely divided form in an oil; and at least one surfactant selected from a polyalkylene glycol-fatty acid condensate or a polyalkylene glycol ether fatty acid condensate. Moody et al. disclose the active ingredient of the OD formulation preferably comprises at least one plant growth regulator. Since Moody et al. do not specify a particular growth regulator, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use prohexidione-calcium as the growth regulator in the oil dispersion with a reasonable expectation of success. Moody et al. indicate that growth regulators are preferred active agents, as such, one of ordinary skill in the art would have been motivated to use one that is used in dispersions, such as taught by Rademacher et al. One of ordinary skill in the art would have been motivated to use prohexidone-calcium with a reasonble expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
In reference to the limitations of growth regulator is unstable in water and is in conformity to the standard guidelines of EPA Subdivision N-161-1 and 161-2, compounds and compositions are inseparable from their properties. As such, following the prior art teaching that if the growth regulator is insoluble in water, such as the active agents taught by Moody et al. or is prohexidione-calcium, as claimed, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e. unstable in water and conformity to the standard guidelines of the cited EPA Subdivision.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Moody et al. and Rademacher et al. and apply the dispersions as a spray liquid. Moody et al. teach in one of the formulation example that after the oil mixture was cooled to ambient temperature, the Mancozeb powder is added to form a slurry. The Mancozeb pre-mix is transferred to a bead mill and milling is continued until an average particle size of less than 5 microns is obtained. Moody et al. disclose the formulation showed excellent emulsification on dilution with water. One of ordinary skill in the art before the effective filing date of the application would have been motivated to add water to the compositions to prepare a spray liquid for use because Moody et al. teach the formulation of a spray liquid because the oil dispersions are diluted with water. It is known in the art to prepare spray liquids before the application of dispersions to crops. This is evidenced by the teachings of Rademacher et al. Rademacher et al. teach the granule prepared from the dispersions are used to prepare spray liquor. The spray liquid may be an aqueous solution or an aqueous suspension, depending on the solubility and concentration of the various components. Therefore, one skilled in the art would have been motivated to apply the compositions taught by Moody et al. as spray liquids with a reasonable expectation of success. 
In reference to the limitation of treating plants by spraying an amount of the spray liquid of 50 L to 2500 L per hectare, one skilled in the art would have been motivated to use this amount as a matter of routine experimentation and optimization. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claim(s) 1-4,12,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehr et al.(US 20120035054;02/09/2012). Ehr et al. suggest a composition composition comprising coconut oil and esters of coconut oil and soybean oil(para 53). Ehr et al. at paragraphs 55,60 teach that emulsifiers can be added to the composition. Ehr et al. at pargraph 78 teach the addition of gibberellins to the composition .Ehr et al. at paragraph 5 teaches that the composition existing as a particle has a diameter ranging 30-500 nm. Ehr et al. at paragraph 80 teach that the composition can be formulated as aqueous or nonaqueous composition.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4,6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11134682. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and US application claims make claim to a nonaqueous liquid dispersion comprising hydrophobic carrier(e.g. vegetable oil or vegetable oil methyl ester), growth regulator(e.g. prohexadione) wherein at least 90% of the growth regulator has a particle size between 1-7 micrometers. The instant vegetable oil methyl ester is render obvious the USPN’s vegetable oil since only differing in a single methyl group. Absent of a showing of unexpected results for the instant methylated vegetable oil over the patented nonmethylated vegetable oil, the patented nonmethylated vegetable oil renders instant methylated vegetable oil obvious. 
Claims 1-4,6-15  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13-14 of copending Application No. 16/621712 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application claims and USAN ‘712 claims make claim to a nonaqueous liquid dispersion. comprising hydrophobic carrier(e.g. vegetable oil or vegetable oil methyl ester), growth regulator(e.g. prohexadione) wherein at least 90% of the growth regulator has a particle size between 1-7 micrometers. The instant vegetable oil methyl ester is render obvious the USAN ’712 vegetable oil since only differing in a single methyl group. Absent of a showing of unexpected results for the instant methylated vegetable oil over the USAN ‘712 nonmethylated vegetable oil, the USAN ‘712  nonmethylated vegetable oil renders instant methylated vegetable oil obvious.  .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALTON N PRYOR/Primary Examiner, Art Unit 1616